NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DAVID VARELA BUSTAMANTE,                        No.    20-71061

                Petitioner,                     Agency No. A200-709-283

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      David Varela Bustamante, native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the BIA’s denial of a motion to reopen. Bonilla v. Lynch,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
840 F.3d 575, 581 (9th Cir. 2016). We deny in part and dismiss in part the petition

for review.

       The BIA did not abuse its discretion in denying as untimely Varela

Bustamante’s motion to reopen where it was filed more than three years after the

order of removal became final. See 8 C.F.R. § 1003.2(c)(2). We lack jurisdiction

to consider Varela Bustamante’s contentions regarding equitable tolling because he

did not raise them to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th

Cir. 2004) (court lacks jurisdiction to review claims not presented to the agency).

       We also lack jurisdiction to review the agency’s decision not to reopen

removal proceedings sua sponte. See Bonilla, 840 F.3d at 588 (“[T]his court has

jurisdiction to review Board decisions denying sua sponte reopening for the limited

purpose of reviewing the reasoning behind the decisions for legal or constitutional

error.”).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   20-71061